Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/25/2022 have been fully considered but they are not persuasive.
The argument that Tarutani is directed to a completely different technology than the claims is not convincing.
The claims and Tarutani are both directed to a steel used in a polymer electrolyte membrane fuel cell.
The argument that Tarutani necessarily adds In as well as Sn is not convincing. 
The claims are open ended regarding the composition and do not require the absence of, or a different amount of In than Tarutani teaches.
The argument that Tarutani roughens the surface using ferric chloride. 
The claims as written do not require a specific roughness of the surface of the steel and the instant specification teaches the processing including soaking the steel in an acid solution containing at least one of Cl or F which is the same as Tarutani’s ferric chloride application as well as the nitric-hydrofluoric acid solution application since ferric chloride is an acid solution containing Cl and nitric-hydrofluoric acid is an acid solution containing F. Tarutani having a different purpose for the application of the acids does not cause the application of Cl and F containing acids to have different effects than the same process in the instant specification.
The argument that doping Cl or F ions into Sn oxide is not needed for claim 1 contradicts the argument that claim 1 lowers the electrical conductivity by doping Cl or F ions into the Sn oxide.
The claims require an amount of Cl or F according to formula 1 within 3 nm of a surface of a passive film. As discussed in the final rejection, Tarutani teaches overlapping composition and processing and therefore would be expected to exhibit the claimed Cl or F content.
The argument regarding Tarutani’s In is not convincing.
The claims as written are open ended regarding the composition and do not prohibit In.
The argument that Tarutani contains Mo as an essential element while the claims contain Mo as an optional element is not convincing.
Tarutani overlaps the claimed Mo content, the prior art does not need to require Mo to be optionally contained to read on the claimed Mo content.
The argument regarding Tarutani containing Al is not convincing.
The claims are open ended regarding the composition and do not prohibit Al. 
The argument that Tarutani and the claims differ in the Si ranges taught is not convincing.
The ranges overlap, which is a prima facie case of obviousness, and no criticality has been shown regarding the Si to render Tarutani’s Si range non-obvious.
The argument regarding the Sn content of Tarutani is not convincing.
The ranges overlap, which is a prima facie case of obviousness, and no criticality has been shown regarding the Si to render Tarutani’s Sn range non-obvious.
The argument regarding formulae 1-3 is not convincing.
The prior art does not need to explicitly disclose the claimed formulae to read on them. The formulae establish a claimed structure, the prior art teaching a structure which overlaps or lies within that structure is sufficient to read on the claimed formulae. 
The argument regarding inventive examples outside the range of Tarutani are not convincing.
The existence of inventive examples outside the range of the prior art does not render non-obvious the portion of the range which is overlapping.
The argument that Tarutani differs from the instant application in the application of ferric chloride to roughen the surface is not convincing. 
The instant specification requires a processing step of immersing in an acid solution containing Cl or F. Tarutani’s applications of ferric chloride and of nitric-hydrofluoric acid each are within this processing step since the spraying of ferric chloride immerses the steel in an acid solution containing Cl and the immersion in nitric-hydrofluoric acid immerses the steel in an acid solution containing F.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736